Citation Nr: 1420350	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  08-28 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and M.G. 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from December 1952 to December 1954.  He died in August 2010.  The appellant is the widow, having been substituted for the Veteran following his death.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which denied reopening of the claim of service connection for residuals of a fractured disc of the cervical spine.  In June 2008, the Veteran testified at a hearing before a local hearing officer at the RO.  A transcript of the hearing is of record.  

In an August 2009 decision, the Board found that new and material evidence had been received to reopen the previously denied claim of service connection.  The Board then denied the claim of service connection for a cervical spine disorder on the merits.  

The Veteran appealed the August 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board decision and remand this matter for actions consistent with the JMR.  In January 2010, the Court adopted the JMR and remanded the matter to the Board for actions consistent with the JMR. 

In a November 2010 decision, the Board dismissed the appeal, noting that the Veteran had died and the matter had to be dismissed.  In November 2010, the Veteran's wife was substituted for the Veteran as the appellant under the provisions of 38 U.S.C.A. § 5121A (West 2002).  

In October 2013, the Board requested a Veterans Health Administration (VHA) opinion to address the etiology of the Veteran's cervical spine disorders and whether it was at least as likely as not that they were related to the period of service.  The requested opinion was received in November 2013, and complied with the directives of the Board VHA request.  


FINDINGS OF FACT

1.  The Veteran sustained a neck injury in service. 

2.  The Veteran died in August 2010. 

3.  At the time of his death, the Veteran had disability of degenerative disc disease of the cervical spine that was related to the in-service neck injury.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for a cervical spine disorder, namely degenerative disc disease, were met for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5121, 5121A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  As the Board is granting the full benefit sought on appeal, the claim is fully substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria for Service Connection and for Accrued Benefits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Degenerative disc disease is a not  "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not applies to the Veteran's claim for service connection for a cervical spine disorder.  

Pursuant to 38 U.S.C.A. § 1154(b) with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 3.304(d).

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In cases such as this, where a portion of the service treatment records are missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Generally, when claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the appellant in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See Id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

A request to be substituted as the claimant upon death of a claimant may be authorized under 38 U.S.C. § 5121A, which was enacted on October 10, 2008, as part of the Veterans' Benefits Improvement Act of 2008, Public Law No. 110-389, 
§ 212, 122 Stat. 4145, 4151.  Pursuant to 38 U.S.C. § 5121A(a), if a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of 38 U.S. Code may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for purposes of processing the claim to completion. 

The law at 38 U.S.C. § 5121A  further explains that all claims for substitution of claimant require that the veteran have died on or after October 10, 2008, the date in which the law was enacted. Paragraph (c) under § 212 of Public Law No. 110-389 specifically states that § 5121A under Title 38 U.S.C. "shall apply with respect to the claim of any claimant who dies on or after the date of the enactment of this Act." 

The law governing claims for accrued benefits provides that upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cervical Spine Disorder (for Accrued Benefits Purposes)

The appellant maintains that the Veteran sustained an injury to his neck/cervical spine when he was injured during a firefight in July 1953 while in Korea, which resulted in the neck disabilities that were present at the time of his death in 2010.  During his life, the Veteran filed a claim for service connection for residuals of a neck injury in service.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran sustained a neck (cervical spine) injury during service.  The favorable evidence on the question of in-service injury includes that the Veteran reported having sustained injury to the neck when a shell exploded near him, causing his neck to snap back.  At the time of the January 2008 VA examination, the Veteran reported that when he was in Korea a missile and shell hit near him, causing his head to snap back.  The Veteran stated that he was first seen for neck pain at Ft. Bragg in 1954 and was told that he had a protruding disc (just before discharge from the military) and was given some pain pills for it.  The Veteran reported and testified as to having had pain in his neck since the time of the July 1953 initial injury in service.  

In conjunction with the claim, M.G., a fellow soldier, both in writing and through testimony, indicated that the Veteran injured his neck in the firefight during service in July 1953 and subsequently complained of problems regarding the neck.  The Veteran was in receipt of the Bronze Star for actions performed during the incident in July 1953.  

Weighing against a finding of in-service neck injury is the November 1954 service separation examination report, which reflects normal findings for the spine and upper extremities.  The evidence also shows that the Veteran sustained post-service neck complaints/injury that required treatment.  Private treatment records associated with the claims folder reveal that after service, after using a power washer to clean his home, the Veteran was seen in July 2000 with complaints of pain in his neck radiating to the right shoulder.  Resolving reasonable doubt in the appellant's favor, the Board finds that a cervical spine injury occurred during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows that the Veteran had a (then current) disability of the cervical spine at the time of his claim for service connection.  A July 2000 private treatment record reflects that a MRI of the cervical spine revealed a large right-sided disk herniation at C6-7, with smaller disc bulges present at C4-5 and C5-6, and a diagnosis of cervical disc herniation with right C7 radiculopathy was rendered.  In August 2000, a right C6-7 laminectomy, foraminotomy, and discectomy were performed.  A January 200 VA examination report reflects diagnoses of cervical spine degenerative disc disease C4-5 and C6-7 levels; C6-7 laminectomy, foraminotomy, and discectomy for cervical disc herniation C6-7 on right; with residual pain, limitation of motion, scar, and right upper extremity radiculopathy.  

As to the question of whether the Veteran's neck disability was caused by or the result of the in-service blast injury in July 1953 reported by the Veteran, the Board finds that the evidence is at least in equipoise.  The January 2008 VA examiner stated that she could not resolve this issue without resort to mere speculation.  The VA examiner observed that, although there were notes that the Veteran was exposed to intense enemy fire, there were no notes that documented any injury to the neck around or after the time of the accident in the military.  The examiner noted that there was a letter in the claims file that stated that some of the records could have been consumed in a fire.  The examiner further observed that the examination just before separation was available to review, but it did not mention any recent neck injuries, and the spine was normal.  She also noted that there were no records between the separation examination in 1954 until 2000, when the cervical disc herniation was mentioned.  The VA examiner concluded that she could not determine whether the current cervical condition was related to the in-service blast injury.  

In its October 2013 VHA request, the Board requested that the examiner, following a thorough review of the evidence in the claims folder, to render an opinion as whether it was at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disorders at the time of his death were related to service, specifically to the July 1953 in-service neck injury.  In rendering the opinion, notwithstanding the fact that there were no records to show an in-service neck injury or complaints, the examiner was instructed to assume that the Veteran sustained an injury to the neck during the July 1953 incident for which he received a Bronze Star.  

In conjunction with the Board request, the VHA examiner, an orthopedic surgeon, opined that it was at least as likely as not that the Veteran's cervical spine disorder at the time of his death was related to his period of service, specifically the July 1953 neck incident.  Consistent with the Board's findings of fact in this case, the VHA examiner noted that the Veteran had a credible history of sustaining an in-service injury to his neck.  The VHA examiner observed that the descriptions of the in-service injury and the symptoms were consistent with one that would damage the discs in the cervical spine, that this would cause pain in the neck and potential radicular symptoms, and that the Veteran had given a credible history of ongoing neck pain from the time of the injury with intermittent radicular symptoms that became worse by the year 2000.  The VHA examiner observed that, when seen for evaluation in 2000 for increased pain and radicular symptoms, the Veteran had done some power washing prior to this flare-up.  The examiner noted that the MRI findings were not consistent with any specific injury from the power washing and were more consistent with chronic disc disease as power washing might increase the strain across the neck but would not cause the problem.  As to the argument that it might be normal aging process, the VHA examiner indicated that, if this were the case, the Veteran would not have a nexus of symptoms from the time he left the military until the time he sought treatment forty five years later.  

The VHA examiner stated that, in summary, the Veteran had a credible history of in-service injury causing neck problems, had a mechanism of injury that was consistent with the development of disc disease, including herniated discs, and that the natural history of such condition was to progress with time and potentially cause radicular symptoms requiring surgery.  The VHA examiner further noted that the Veteran gave a credible history of a nexus of symptoms from the time he left the military until the time he finally sought treatment and surgery in 2000.  The VHA examiner also indicated that the objective evidence from private treatment records and the VA examiner were consistent with an ongoing cervical spine condition right up until the time of the Veteran's death.  Resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran's diagnosed degenerative disc 

disease of the cervical spine at the time of death is related to the in-service neck injury.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection cervical spine degenerative disc disease, for accrued benefits purposes, were met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection cervical spine degenerative disc disease, for accrued benefits purposes, is granted. 




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


